Case 1:21-cv-22445-KMM Document 9-2 Entered on FLSD Docket 07/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            CASE NO.: 1:21-CV-22445-MOORE/LOUIS

  DONALD J. TRUMP, the Forty- Fifth
  President of the United States,
  INDIVIDUALLY AND ON BEHALF OF A
  CLASS OF PERSONS SIMILARLY
  SITUATED,

          Plaintiff and the Class,
  vs.

  YOUTUBE, LLC., and SUNDAR PICHAI,

          Defendants.
                                     /

                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

  John Q. Kelly, Consent to Designation, and Request to Electronically Receive Notices of

  Electronic Filing, pursuant to the Rule Governing the Admission, Practice, Peer Review, and

  Discipline of Attorneys in the United States District Court for the Southern District of Florida and

  Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion

  and all other relevant factors, it is hereby

          ORDERED AND ADJUDGED that:

          The Motion is GRANTED. John Q. Kelly, may appear and participate in this action on

  behalf of Donald J. Trump and those similarly situated. The Clerk shall provide electronic

  notification of all electronic filings to John Q. Kelly, at jqkelly@ibolaw.com.
Case 1:21-cv-22445-KMM Document 9-2 Entered on FLSD Docket 07/09/2021 Page 2 of 2




           DONE AND ORDERED in Chambers at                            , Florida, this

  day of                                   .


                                                        United States District Judge

  Copies furnished to: All Counsel of Record
